Citation Nr: 1819821	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  15-00 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for bilateral sensorineural hearing loss.


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Kristy L Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from February 1945 to January 1946.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

In February 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO.  A transcript of the hearing has been associated with the record. 

In June 2016, the Board remanded the instant matter.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the instant claim and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

For the entire appeal period, the Veteran had no worse than Level V hearing in the right ear, and no worse than Level V hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for bilateral sensorineural hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Consideration

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

With respect to the propriety of the assigned rating for the service-connected bilateral sensorineural hearing loss, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).   In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the November 2013 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).
 
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R.         §§  3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In the present case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issue decided herein has been obtained.  Specifically, the Veteran's service treatment records, as well as October 2013 and September 2017 VA examination reports, have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Veteran was asked to identify the VA and non-VA providers who had treated him for his claimed disability and complete appropriate authorization forms in a March 2017 letter.  No response was received. The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Board finds that the October 2013 and September 2017 VA audiological examinations are sufficient to decide the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe each disability in sufficient detail so that the Board's evaluations are fully informed, and contain reasoned explanations.  Additionally, the Board finds the October 2013 and September 2017 audiological examinations comply with the relevant case law of Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), as these examiners fully described the functional effects caused by the Veteran's hearing loss disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issue of entitlement to higher rating for bilateral sensorineural hearing loss has been met. 

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the June 2016 remand directives by providing the Veteran with a letter requesting that he identify any provider that had treated him for his bilateral sensorineural hearing loss and complete an appropriate authorization form in March 2017 and scheduling the Veteran for an audiological examination in September 2017, and, as such, that no further action is necessary in this regard.  See D'Aries, supra. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

II.  Initial Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 
Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21. 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

The Veteran contends that a higher rating is warranted for his bilateral sensorineural hearing loss.  During his February 2016 hearing, the Veteran testified that he has difficulty understanding speech particularly in noisy environments and that people need to shout at him so he can hear.  He also reported that his relatives had to yell in his ear for him to hear in an October 2013 VA audiological evaluation and that he can hear sounds but cannot comprehend them in a September 2017 VA audiological evaluation.

The Veteran's service-connected bilateral sensorineural hearing loss is currently assigned a 20 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

An October 2013 VA audiological evaluation revealed the following pure tone thresholds, measured in decibels:

Hertz	1,000	2,000	3,000	4,000	Avg.
Right	55	60	70	70	63.75				
Left		60	65	70	75	67.5

The audiologist found that word recognition testing was not appropriate for this Veteran due to his language difficulties, cognitive problems, and inconsistent speech discrimination scores.  These audiometry test results equate to Level V hearing in both ears.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level V hearing in both ears results in a 20 percent rating.  38 C.F.R. § 4.85.  Moreover, the Veteran's hearing loss met the exceptional pattern of hearing loss under 38 C.F.R. § 4.86(a) as the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) was 55 decibels or more.  Under Table VIA, the average pure tone threshold of 63.75 in the right ear and 67.5 in the left ear equates to Level V in both ears.  Applying the percentage ratings for hearing impairment found in Table VII, Level V hearing in both ears also results in a 20 percent rating.

A September 2017 VA audiological evaluation revealed the following pure tone thresholds, measured in decibels:

Hertz	1,000	2,000	3,000	4,000	Avg.
Right	55	55	55	60	56.25
Left		60	55	55	60	57.5

Word recognition testing could not be tested.  These audiometry test results equate to Level IV hearing in both ears.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level IV hearing in both ears results in a 10 percent rating.  38 C.F.R. § 4.85.  Moreover, the Veteran's hearing loss met the exceptional pattern of hearing loss under 38 C.F.R. § 4.86(a) as the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) was 55 decibels or more.  Under Table VIA, the average pure tone threshold of 56.25 in the right ear and 57.5 in the left ear equates to Level IV in both ears.  Applying the percentage ratings for hearing impairment found in Table VII, Level IV hearing in both ears also results in a 10 percent rating.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral sensorineural hearing loss; however, the Board finds that his symptomatology has been stable for this disability throughout the appeal period.  Therefore, assigning a staged rating for such disability is not warranted.

To the extent that the Veteran contends that his bilateral sensorineural hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty understanding speech, particularly in noisy environments, he is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Despite the foregoing, the Board acknowledges the Veteran's reports of the difficulty he has in understanding speech and conversations.  Even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a higher rating are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

The Veteran's service-connected bilateral sensorineural hearing loss is manifested by signs and symptoms such as difficulty with hearing and speech discrimination, particularly in the presence of background noise.  See, e.g., October 2013 and September 2017 VA audiological evaluations.  These signs and symptoms, and their resulting impairment, are reasonably contemplated by the rating schedule under Diagnostic Code 6100, which contemplates impairment in hearing acuity as well as difficulty with speech discrimination.  Consequently, the Board finds that symptoms of the Veteran's bilateral sensorineural hearing loss are fully addressed by the assigned rating.  Review of the record does not reveal that the Veteran suffers from any symptoms that are not contemplated in the list of symptoms found in the schedular criteria.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for a higher rating for his bilateral sensorineural hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his higher rating claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.  



ORDER

An initial rating in excess of 20 percent for bilateral sensorineural hearing loss is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


